Citation Nr: 1522278	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  08-35 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether the Board decision issued on November 8, 2013 which denied entitlement to service connection for hearing loss disability should be vacated.

2.  Entitlement to service connection for bilateral hearing loss disability.

3.  Entitlement to an increased rating for a gunshot wound to the right arm with carpal tunnel syndrome, rated as 30 percent disabling prior to August 23, 2012 and rated as 40 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from October 1967 to October 1969.

These matters come before the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Columbia, South Carolina.  

In February 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

These matters were previously before the Board in April 2011, and most recently in November 2013, when the Board denied the Veteran's claims.  The Veteran appealed the Board's decision with regard to the right arm rating to the United States Court of Appeals for Veterans Claims (hereinafter Court).  In a December 2014 order, the Court vacated the Board's decision with regard to the right arm rating and remanded the issue pursuant to a Joint Motion for Remand (JMR). 

Subsequent to the Board's November 2013 Board denial, the Veteran submitted additional evidence in November 2013 and October 2014 with regard to his hearing loss disability.  In July 2014, he submitted a claim to reopen the previously denied claim of entitlement to service connection for bilateral hearing loss disability.  In October 2014, the RO considered the newly received evidence and again denied the Veteran's claim de novo.  In February 2015, the Veteran's accredited representative filed a motion to vacate the November 2013 Board decision.   In March 2015, the Veteran's accredited representative filed an informal hearing presentation.  The Board, below, vacates that portion of the November 2013 Board decision which denied the Veteran's claim for entitlement to service connection for bilateral hearing loss disability.  The Board also finds that the RO has evaluated all of the evidence of record on a de novo basis; thus, the Board may now adjudicate the claim without remanding it for RO readjudication. 


FINDINGS OF FACT

1.  On November 8, 2013, the Board issued a decision denying entitlement to service connection for bilateral hearing loss disability.

2.  On November 9, 2013, VA received evidence from the Veteran in the form of a private medical opinion.

3.  The Veteran's accredited representative contends that it was denied the opportunity to submit an informal hearing presentation prior to the November 2013 Board decision.

4.  The Veteran had abnormal hearing acuity prior to entrance into service.

5.  The Veteran had normal hearing acuity upon separation from service.

6.  The earliest post service evidence of a hearing loss disability is more than 40 years after separation from service.  

7.  The most probative evidence is against a finding that the Veteran's current bilateral hearing loss disability is causally related to, or aggravated by, active service.

8.  Prior to August 23, 2012, the Veteran's service-connected gunshot wound to the right arm with carpal tunnel syndrome was manifested by no greater than moderately severe symptoms in Muscle Group V and moderate symptoms in Muscle Group VI.

9.  From August 23, 2012, the Veteran' service-connected gunshot wound to the right arm with carpal tunnel syndrome is manifested by severe symptoms in Muscle Group V and no greater than moderate symptoms in Muscle Group VI.


CONCLUSIONS OF LAW

1.  The criteria for vacating that portion of the Board decision issued on November 8, 2013 which denied entitlement to service connection for hearing loss disability have been met.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2014).

2.  The criteria for service connection for bilateral hearing loss disability have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.306, 3.309, 3.385 (2014).

3.  The criteria for entitlement to a disability evaluation in excess of 30 percent prior to August 23, 2012 for the Veteran's service-connected gunshot wound to the right arm Muscle Group V have not been met. 38 U.S.C.A. § 1155. 5107 (West 2014);38 C.F.R. § 4.55, 4.7,4 .73 Diagnostic Code (DC) 5305 (2014).

4.  The criteria for entitlement to a disability evaluation in excess of 40 percent from August 23, 2012, for the Veteran's service-connected gunshot wound to the right arm Muscle Group V have not been met. 38 U.S.C.A. § 1155. 5107;38 C.F.R. § 4.55, 4.7,4 .73, DC 5305.

5.  The criteria for entitlement to a disability evaluation of 10 percent, and no higher for the Veteran's service-connected gunshot wound to the right arm Muscle Group VI have been met. 38 U.S.C.A. § 1155. 5107;38 C.F.R. § 4.55, 4.7,4 .73, DC 5306.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Vacatur

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence. 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.904. 

The Veteran's representative contends that it was not afforded an opportunity to submit an informal hearing presentation (IHP) prior to the Board's adjudication of the issue of entitlement to service connection for bilateral hearing loss disability in November 2013.  The Board finds that a vacatur of its November 2013 decision with regard to entitlement to service connection for bilateral hearing loss disability is warranted so that the Board may consider the IHP which the representative submitted in March 2015.  (That portion of the Board decision which denied a higher rating for the Veteran's right arm disability has already been vacated by the Court.) 

Accordingly, that portion of the November 2013 Board decision addressing the issues of entitlement to service connection for bilateral hearing loss disability is vacated. 

Adjudicated Claims 

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in September 2007 prior to initial adjudication, and again in May 2008 prior to readjudication.  The Veteran has not alleged, and the evidence does not reflect that the Veteran has been prejudiced by a notice defect, if any. 

VA has a duty to assist the Veteran in the development of the claims.  The claims file includes service treatment records (STRs), post service clinical records, and lay statements in support of the Veteran's claims.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain.  

Several VA examinations/opinions have been obtained.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the Veteran has been afforded adequate VA examinations.  The reports include clinical examination, diagnostic testing, and the Veteran's reported symptoms.  The report provides findings relevant to the criteria for rating the disability at issue and determining whether service connection is warranted.   Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012).   

The Veteran's accredited representative has alleged that the VA examinations/opinions with regard to the Veterans hearing loss are inadequate because they do not consider the Veteran's continuity of symptoms since service, because the examiner's opinion was predicted upon normal entrance and exit audiograms, and because the examiner did not discuss literature cited by the representative.  The Board finds, as discussed in further detail below, that upon review of the entire claims file, the Veteran is less than credible as to the onset of his hearing loss disability; thus, the VA examiner need not consider the statement of hearing loss onset in service and since service, and a remand to obtain an opinion with regard to such an assertion would serve no useful purpose.

With regard to the other assertions by the representative, the Board acknowledges that the VA examiner failed to take into consideration the conversions from ASA to ISO standards in the 1967 report.  Nevertheless, the VA examiner gave the benefit to the Veteran in finding that the Veteran had normal hearing upon entrance;  thus, the Veteran has not been prejudiced.  In addition, as discussed in further detail below, the Veteran also had "no hearing loss noted" more than a year after separation from service.  Finally, as is discussed in further detail below, an examiner need not cite to all evidence which may be favorable to a Veteran, to include general medical articles which are not specific to the Veteran. Roberson v. Shinseki, 22 Vet.App. 358, 366 (2009).  The Board finds that the Veteran has been afforded an adequate examination and opinion.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

Legal Criteria

Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a). 

Rating Disabilities in general

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating Muscle Groups

The Veteran's service-connected residuals gunshot wound, right arm with carpal tunnel syndrome is evaluated under DC 5305. 

38 C.F.R. § 4.56 provides factors to be considered in classifying a muscle injury as slight, moderate, moderately severe, or severe.  

Under 38 C.F.R. § 4.56 muscle disabilities are evaluated as follows:  (a) An open comminuted fracture with muscle or tendon damage will be rated as a severe injury of the muscle group involved unless, for locations such as in the wrist or over  the tibia, evidence establishes that the muscle damage is minimal. (b) A through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged. (c) For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of  coordination and uncertainty of movement. 

Under Diagnostic Codes 5301 through 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe or severe as follows: (1) Slight disability of muscles--(i) Type of injury.  Simple wound of muscle without debridement or infection. (ii) History and complaint.  Service department record of superficial wound with brief treatment and return to duty.  Healing with good functional results.  No cardinal signs or symptoms of muscle disability as defined in paragraph (c) of this section. (iii) Objective findings.  Minimal scar.  No evidence of fascial defect, atrophy, or impaired tonus.  No impairment of function or metallic fragments retained in muscle tissue. (2) Moderate disability of muscles--(i) Type of injury.  Through and through or deep penetrating wound of short track  from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection. (ii) History and complaint.  Service department record  or other evidence of in-service treatment for the wound.  Record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability as defined  in paragraph (c) of this section, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles. (iii) Objective findings.  Entrance and (if present) exit scars, small or linear, indicating short track of  missile through muscle tissue.  Some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of  power or lowered threshold of fatigue when compared to the sound side. (3) Moderately severe disability of muscles--(i) Type of  injury.  Through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft  parts, and intermuscular scarring. (ii) History and complaint.  Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section and, if present, evidence of inability to keep up with work requirements. (iii) Objective findings.  Entrance and (if present) exit scars indicating track of missile through one or more  muscle groups.  Indications on palpation of loss of deep  fascia, muscle substance, or normal firm resistance of  muscles compared with sound side.  Tests of strength and  endurance compared with sound side demonstrate positive evidence of impairment. (4) Severe disability of muscles--(i) Type of injury.  Through and through or deep penetrating wound due to high- velocity missile, or large or multiple low velocity  missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged  infection, or sloughing of soft parts, intermuscular binding  and scarring. (ii) History and complaint.  Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements. (iii) Objective findings.  Ragged, depressed and  adherent scars indicating wide damage to muscle groups in missile track.  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area.  Muscles swell and harden abnormally in contraction.  Tests  of strength, endurance, or coordinated movements compared  with the corresponding muscles of the uninjured side  indicate severe impairment of function.  If present, the following are also signs of severe muscle disability: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile. (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle. (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests. (D) Visible or measurable atrophy. (E) Adaptive contraction of an opposing group of  muscles. (F) Atrophy of muscle groups not in the track of the  missile, particularly of the trapezius and serratus in  wounds of the shoulder girdle. (G) Induration or atrophy of an entire muscle following simple piercing by a projectile. 38 C.F.R. § 4.56 (d)(2014)

Muscle Group V functions with elbow supination, and flexion of the elbow.  A slight injury to dominant or nondominant upper  extremity will be rated as noncompensable.  A moderate injury to dominant or nondominant upper extremity will be rated as 10 percent disabling.  A moderately severe injury will be rated as 30 percent disabling if involving the dominant upper extremity and as 20 percent disabling if involving the nondominant upper extremity.  A severe injury will be rated as 40 percent disabling if involving the dominant upper extremity and as 30 percent disabling if involving the nondominant upper extremity.  38 C.F.R. Part 4, Code 5303 (2014).

Analysis 

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Hearing Loss Disability

Initially the Board acknowledges that the Veteran's military occupational specialty was in field artillery, that he served in Vietnam, and that he was awarded the Purple Heart for a gunshot wound. (See DD 214).  Thus, the Board finds that he was exposed to acoustic trauma in service, to include in combat. 38 U.S.C.A. § 1154(a).  In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation. 38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The phrase "engaged in combat with the enemy" requires that the veteran have personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality. VAOPGCPREC 12-99 (October 18, 1999); Gaines v. West, 11 Vet. App. 353 (1998).

When the "combat presumption" has been triggered, a medical examiner cannot rely on the absence of medical records corroborating that injury to conclude that there is no relationship between current disability and his military service. Dalton v. Nicholson, 21 Vet. App. 23, 40 (2007).  However, the provisions of 38 U.S.C.A. § 1154(b) do not establish a presumption of service connection, but ease the combat Veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected. See Caluza v. Brown, 7 Vet. App. 498  (1995).  The statute provides a basis for determining whether a particular injury was incurred in service, but not a basis to link the injury etiologically to the current condition.  In-service incurrence by way of the combat presumption may also be rebutted by clear and convincing evidence to the contrary. 38 U.S.C.A. § 1154(b).  As noted above, the Board acknowledges that exposure to loud noise (i.e. acoustic trauma) is consistent with the Veteran's service; however, the Board finds that a chronic hearing loss disability did not was not manifest in service, as evidenced by the audiometry results after service in Vietnam (e.g. August 1969).   

The VA records reflect that the Veteran has a current bilateral hearing loss disability for VA purposes.  38 C.F.R. § 3.385.  (e.g. See December 2008 and May 2011 VA examination reports.)  However, the Board finds, as discussed in further detail below, that service connection is not warranted. 

The Veteran's STRs are negative for any complaints of, or treatment for, hearing loss.  The Veteran's August 1967 medical examination for entrance purposes reflects that his hearing acuity was as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
5
0
5
LEFT
5
0
0
0
20

The Board follows the policy that STRs dated October 31, 1967 or earlier, are assumed (if not otherwise noted) to use American Standards Association (ASA) units rather than the current International Standards Organization (ISO) units.  To convert the units, the Board adds 15 decibels to 250 Hz., 15 decibels to 500Hz, 10 decibels to 1,000 Hz, 10 decibels to 2000 Hz, 10 decibels to 3,000 Hz., and 5 decibels to 4,000 Hz.   When properly converted, the evaluation revealed that pure tone air thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
15
10
10
LEFT
20
10
10
10
25

In Hensley v. Brown, 5 Vet.App. 155, 157 (1993) the Court held that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Therefore, the Veteran's entrance examination report reflects bilateral hearing loss.  As such, the presumption of soundness on induction does not attach, and service connection may be considered only on the basis of aggravation of hearing loss in service.  38 C.F.R. § 3.304.  

The Veteran's August 1969 medical examination for separation (ETS (expiration of term of service)) purposes reflects that his hearing acuity was as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5
--
0
LEFT
[unreadable]
0
5
--
5

A pre-existing injury or disease will be considered to have been aggravated by active military service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded, however, where the disability underwent no increase in severity during service. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 .  If a presumption of aggravation under section 1153 arises, due to an increase in a disability in service, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease." 38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).

The Veteran's 1969 report of examination reflects normal hearing bilaterally; thus, logically, his bilateral hearing loss upon entrance did not increase in severity.  Moreover, he has not been shown to be competent to state the degree of decibel shift in his hearing; regardless, the Board finds that audiometry findings are more probative than lay statements in this regard.  As there is no increase in severity during service of a pre-existing hearing loss, service connection is not warranted.  The Board has considered the lay statements and the private opinion by Dr. W. Byars, however, neither opinion is probative because Dr. W. Byars has not been shown to have considered the pertinent audiology records, and L.W. has not been shown to have the education, training, and experience necessary to provide a competent opinion as to levels of hearing loss disability and etiology of such. 

The Board has also considered that the Veteran's hearing loss upon entrance, while a hearing abnormality, did not rise to the level of a VA disability under 38 C.F.R. § 3.385.  Thus, for purposes of completeness, the Board has also considered whether the evidence reflects that the Veteran has a hearing loss disability causally related to service, without considering that he had a pre-existing condition. 

As noted above, the Veteran's August 1969 separation examination results that he had normal hearing upon separation.  In addition, the Veteran denied hearing loss upon separation.  (See report of Medical History).  Notable, he reported that he had had mumps as child, and that he had right arm wounds received in Vietnam.  The Board finds that if the Veteran had sustained hearing loss due to service, it would have been reasonable for him to have reported it at the time of his separation, rather than specifically deny ear trouble and hearing loss.  In October 1969, the Veteran completed a DA Form 3082-R in which he stated that there had been no change in his medical condition since his last separation examination.  The Veteran also submitted a VA Form 21-526e (Veteran's Application for Compensation or Pension at Separation from Service), in which he reported a gunshot wound to the right arm.  In November 1969, he filed a VA Form 21-526 for service connection for his right arm.  He did not file a claim for service connection for hearing loss disability. 

In January 1971, the Veteran underwent a VA examination for his right arm disability.  The examination report also includes findings with regard to a general medical examination.  Box 33B notes "no" to the question as to whether hearing loss was noted.  The Board finds it reasonable that if the Veteran had noticeable hearing loss which he attributed to service, it would have been reasonable for him to have reported it to the examiner during his general examination. 

In October 2006, the Veteran filed a claim for service connection for disabilities due to Agent Orange exposure.  He did not file a claim for service connection for hearing loss disability at that time.  A February 2007 VA record reflects that the Veteran denied any problems with his hearing.  

In September 2007, the Veteran filed a claim for hearing loss disability, and stated that he believed that his hearing loss was due to exposure to Agent Orange.  He did not allege acoustic trauma as the etiology at that time.  The earliest post service evidence of abnormal hearing is in 2007, more than 37 years after separation from service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

A December 2008 VA examination report with a December 2009 addendum report, and a May 2011 VA examination report reflect the opinion of the examiner that the Veteran's hearing loss is less likely as not incurred as a result of noise exposure in the military.  The clinician noted that literature does not support delayed onset hearing loss from noise exposure. 

A September/December 2012 VA addendum reflects that it is less likely as not that the Veteran's hearing loss was affected by noise exposure while on active duty.  The rationale was that there was no decrease in hearing while on active duty to indicate any damage to the auditory system during service.  The examiner noted that the Veteran's hearing improved in service, which is against a finding of hearing loss due to noise exposure.  In addition, the examiner noted that if no damage occurs from noise at the time of noise exposure, damage is not going to occur because of that noise exposure at a later date.  The examiner concluded that the evidence indicates that there is no damage to the Veteran's hearing while on active duty. 

An August 2014 VA examination report is also in evidence.  It reflects the opinion of the examiner that the Veteran's hearing loss is not at least as likely as not due to service.  The examiner stated that the STRs show no threshold shift in hearing during service, and no complaints of hearing loss while in service or within one year of separation.  The examiner further noted that IOM 2006 report states that there is insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after noise exposure.  Based on the IOM current understanding of auditory physiology, a prolonged delay in the onset of noise-induced hearing loss is unlikely.  The Board notes that a medical examiner cannot rely on the absence of medical records corroborating that injury to conclude that there is no relationship between current disability and his military service when the "combat presumption" is applied. Dalton v. Nicholson, 21 Vet. App. 23, 40 (2007).  However, in the present case, there is not merely the absence of records, but the actual presence of records which reflect normal hearing, and the Veteran actually denied hearing loss upon separation.  

The claims file includes a statement from Dr. W. Byars of the Mountain View Family Practice, in which he stated that "the veteran has sustained noise-induced high frequency hearing loss in several military settings, including significant combat-related exposure in Vietnam.  I consider his hearing loss to be combat-related."  In addition, the Veteran's accredited representative has cited to an article entitled "Adding Insult to Injury: Cochlear Nerve Degeneration after 'Temporary' Noise-Induced Hearing Loss", as well as other articles.  The Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  See also Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  In short, articles and treatises tend to be general in nature and tend not to relate to the specific facts in a given veteran's claim.  

In the present case, the articles cited by the Veteran falls into this general category.  The articles discuss studies of hearing loss in animals and temporary noise-induced threshold shifts, and age related hearing loss.  However, the evidence does not reflect that this particular Veteran had a threshold shift indicative of hearing loss in service.  The article does not pertain specifically to this Veteran, and the article is not combined with any opinion of a medical professional.  Therefore, this evidence is not probative with regard to the issue here on appeal.  Moreover, the VA examiner need not have discussed the article, or other evidence cited in the appellant's brief, because the cited evidence did not specifically discuss the Veteran.  In addition, the Court has held that a medical examiner's opinion need not discuss all evidence which may be favorable to an appellant's claim when rendering an opinion.  Roberson v. Shinseki, 22 Vet.App. 358, 366 (2009).  In the present case, the examiner found that the IOM study was probative of the issue and cited to such.
 
The probative value of medical opinions is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator. Guarneri v. Brown, 4 Vet. App. 467 (1993).  There is no requirement that additional evidentiary weight be given to the opinion of a medical provider who treats a veteran; courts have repeatedly declined to adopt the "treating physician rule." See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).  

The Board finds that the private opinion is not probative as to the Veteran's hearing because it fails to discuss, or reflect, that Dr. Byers considered the Veteran's hearing upon entrance into service, and upon separation from service, and that the Veteran denied hearing loss upon separation.  Dr. Byers failed to adequately discuss that the Veteran actually had worse hearing acuity upon entrance than separation, that he had normal hearing upon separation, and that he had no hearing loss noted in 1971.

The Board acknowledges that the VA examiner failed to take into consideration the conversions from ASA to ISO standards in the 1967 report.  Nevertheless, the VA examiner gave the benefit to the Veteran in finding that the Veteran had normal hearing upon entrance; thus, the Veteran has not been prejudiced. 

The Veteran testified at a February 2011 Board hearing that he first went to a doctor about his hearing in 2009, four decades after separation from service.  He testified that from the time he entered into the miliary, he has been experiencing hearing problem, and that the biggest way in which he knew that he had a hearing problem was that his wife told him, and that she would have to repeat herself to him.  The Board finds that the Veteran is less than credible as to the onset of his hearing loss disability.  The Veteran is competent to state that he had experienced some hearing acuity problems in service, and such a statement would not be inconsistent with the STRs which note abnormal hearing upon entrance.  However, he is not competent to relate the actual decibel level of his hearing loss, and is not credible as to the level of hearing loss and its consistency.  Moreover, he denied hearing loss upon separation, and has indicated to his spouse that he was not given a hearing examination upon separation, whereas the clinical record contemporaneous to service reflects that he was examined  

In an October 2014 statement, the Veteran's spouse, L.S., stated that the Veteran has repeatedly stated that he did not have an exit examination from service; and that he did "not have any kind of hearing impairment when he was drafted into the army."  However, the Board finds that the 1969 examination report is more probative than the statements of the Veteran, and/or his wife decades later for compensation purposes.  In addition, her statement that she believes that his hearing was damaged as a result of rifle fire and grenade launchers is not probative because she has not been shown to be competent to render such an opinion.  

Finally, with regard to etiology, the Veteran has asserted that his hearing loss disability is causally related to herbicide exposure in service.  As noted above, the Veteran had service in Vietnam and is presumed to have been exposed to herbicides.  Despite presumed exposure to an herbicide agent, presumptive service connection under 38 C.F.R. § 3.307(a)(6) is not warranted.  Service connection is only warranted on this presumptive basis for a specific list of diseases set forth under 38 C.F.R. § 3.309(e).  VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted. 72 Fed. Reg. 112 (2007).  

In addition, there is no competent credible probative evidence of record that the Veteran's hearing loss disability is as likely as not causally related to herbicide exposure.  As noted above, a person is generally competent to relate some difficulty with hearing.  However, the Veteran has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation in matters of herbicide exposure and acoustic trauma with no hearing loss noted upon examination shortly after the time of exposure or trauma.  Based on the foregoing, the Board finds that the Veteran's opinion does not constitute competent medical evidence and lacks probative value. see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011). 

In sum, the Veteran had abnormal hearing upon entrance, normal hearing upon separation, denied hearing loss upon separation, did not file a claim for service connection for hearing loss in 1969 when he filed a VA compensation claim for another disability, and did not have hearing loss noted upon examination in 1971.  In addition, there is no clinical evidence of hearing loss until many decades after separation from service, and the most probative opinion is against a finding that his current loss hearing loss disability is causally related to service.  

In Hensley v. Brown, 5 Vet. App. 155, 157 (1993), the Court held that "when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service." Id. at 160.  Notably, the Court did not hold that normal results cannot be considered by a medical examiner, along with the other evidence of record, when providing an opinion on causation. See Salisbury v. Shinseki, 2013 WL 846627 Vet.App. (March 7, 2013).  While the regulation does not necessarily preclude service connection when hearing loss first meets the regulation's requirements after service, it also does not hold that service connection is warranted, or mandatory, for hearing loss disability in the absence of a competent credible probative clinical nexus opinion or credible continuity of symptomatology from service.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 


Right Arm Disability Rating

In October 2006, the Veteran filed a claim for an increased rating for his right arm disability.  The Veteran is right handed; thus it is considered his major for rating purposes.  His disability is rated as 30 percent disabling prior to August 23, 2012 and rated as 40 percent disabling thereafter.  The Veteran would be entitled to a 40 percent rating prior to August 2012 if the evidence reflected that his disability was a severe disability.  

Historically, the Veteran's STRs reflect that the Veteran was admitted in August 1968 for a gunshot wound to the right arm with right median/radial nerve paresis. It was noted that there was steady improvement.  An August 1969 surgical clinic record shows complaints of right arm numbness.  The provisional diagnosis was old nerve injuries of the radial and median nerves.  The Veteran was referred to the orthopedic clinic.

An August 1969 STR reflects radial median nerve injuries.  The Veteran had complaints of numbness in the right hand and all fingers, and aches in the right arm.

Another August 1969 STR reflects that upon examination, radial, median and ulnar nerves showed no significant weakness of intrinsic or extrinsic musculature.  There was ill-defined radial nerve numbness to pinprick, and subjective numbness and weakness of hand.  It was observed that the Veteran had nearly full recovery of any nerve injury. 

Post service, the Veteran was afforded a VA examination in January 1971.  The narrative history provided that the missile entered through the biceps muscle and exited through the extensor surface of the upper arm; thus, the Veteran had a through-and-through wound.  The Veteran stated that no bony fractures were incurred, but he did suffer some nerve and muscle damage.  At the time of the examination, he complained of sharp pains in the entire extremity below the scar, and perspiration, intermittent tingling, and weakness in the right hand.  The examiner noted that review of scanty service records show that the Veteran sustained radial and median nerve injuries.  However, there were no details available to indicate what type of surgery was done following the incident.  The examiner noted that the Veteran has made fairly good recovery from the injuries and noted that the Veteran was a full-time employed glass mechanic. 

Upon examination, there was a 5" linear, vertical, well healed, non-tender, slightly disfiguring scar on the anterior medial aspect of the upper arm.  There was also a 4 1/2" linear, disfiguring, non-tender, well healed scar on the extensor surface of the right upper arm with evidence of loss of muscle substance along its locus.  The right upper arm was 1/2" narrower in circumference that the left.  The other pertinent finding was a slight weakness of grip strength of the right hand.  However, the examiner found no limitation of normal range of motion of the right upper extremity of the elbow joint, wrist or other joints distal at the wrist.  There were no muscular atrophies of the intrinsic muscles of the right hand.  There were good radial pulsations noted on palpating the right radial artery.  On testing the sensory modalities of the right upper extremity, no sensory defects were noted.  Pinprick, vibration sense, pulsation sense, and tactile sensation were intact.  Wrist dorsiflexion and palmar flexion as well as wrist, radial and ulnar deviations were normal on comparative basis with range of motion noted on the left.  There was only significant functional deficit noted, which was mild weakness of the right hand on gripping.  There was also a slight increase of sweating of the palm of the right hand.  The remainder of the musculoskeletal system was normal.  The examiner diagnosed the Veteran with residual disfiguring scars, with some mild diminution of grip strength of right hand, and with some subjective complaints as described in the narrative history. 

An October 2007 VA examination report reflects that the Veteran reported that he had not recovered full strength in his right arm after the injury.  It was noted that at the time, he was employed as a businessman and, in the past, had been employed as an installer and manager.  He reported lifting a maximum of 20 pounds with his right arm and that he dropped objects frequently.  He reported flare-ups (which were basically activity related) characterized by increased numbness and weakness particularly in his right hand.  He reported that he had difficulty grabbing, decreased ability to use his right arm, and that he could type a maximum of one half hour.  He reported that the major problem is "easy fatigability".  He was not taking medication, was not receiving any therapy for his arm, and did not use any type of brace or assistive devices.  

Physical examination showed scars in the right bicep measuring 11 cm in length by 5 mm in width.  There was also a scar in the right triceps measuring 8 cm in length by 5 mm in width.  The examiner noted muscle loss in the right bicep measuring approximately 5 mm in depth by 11 cm in length and in the triceps area a triangular muscular defect measuring 1 cm in depth.  Each leg of the triangle measured 2 cm. Muscle strength was 4/5 (less than normal strength) in flexion of the right elbow and 3+/5 (no movement against resistance) in extension of the right elbow.  Grip strength of the right hand was decreased and there was weakness in both dorsi and palmar flexion of the right wrist.  Sensation was decreased over the lateral aspect of the right hand and forearm.  There was normal range of motion of elbow, wrist and hand on the right side with no decrease on repetitive activity.  The arm was otherwise normal to inspection with the exception of the defects documented above. 

A June 2008 VA examination report reflects the history of the Veteran's disability as follows:  After experiencing a gunshot injury, the Veteran was evaluated, treated in a field hospital and underwent surgery.  He did not experience any fracture or bony involvement of the right upper arm, but experienced a slow prolonged recovery.  He was subsequently hospitalized at Walter Reed and continued carrying out light duty in service.  The Veteran reported that he has experienced worsening of his right arm problems over the past few years. 

At the time of the June 2008 examination, the Veteran complained of no severe right arm pain but experienced "jumps and quivers".  He reported an aching sensation that is basically activity-related.  He felt that his right arm is weak.  At the time of the examination, he was employed in the field of management.  His right arm did not limit him at work, but in his daily living.  He reported that he could no longer do heavy lifting, and that he experienced flare-ups related to cold weather, which caused his arm to ache, but did not cause any additional limitation. 

Upon physical examination, it was noted that the muscle groups involved included both biceps and triceps groups 5 and 6 of the right upper arm.  The bulk of the biceps muscle was decreased to inspection.  Strength at the elbow in both flexion and extension was 4/5 (less than normal strength).  There was no muscle herniation noted.  Grip strength was slightly decreased in the right hand but sensation appeared normal. 

The examiner noted that the first linear scar in the right biceps area (that measured 10 cm x 5 mm) was nontender and nonadherent.  Texture appeared normal and there was no ulceration. He stated that it was depressed with underlying tissue loss as documented in the muscle examination.  He noted no inflammation, edema or keloid formation.  He noted that the scar was hypopigmented and without induration, inflexibility, limitation of motion/function.  As for the second scar, that appeared to be an exit wound scar, it was oval and irregular in shape.  It was nontender, nonadherent of normal texture and without ulceration. It was depressed as documented in muscle examination with underlying tissue loss.  There was no inflammation, edema or keloid formation.  The scar was hypopigmented.  There was no induration or inflexibility, no limitation of motion or of function caused directly by the scar.

An October 2009 VA treatment record reflects that the Veteran reported that his numbness dissipated over several years due to normal sensation, but weakness persisted.  He further reported that six months prior, he began to have numbness of the right palm and last four digits of his right hand.  He was unsure of whether there was numbness in his right thumb.  he reported that his symptoms are worse in the morning, and that he occasionally drops keys and small objects with the right hand, but had no problems with dexterity (shoelaces, eating utensils and buttons).  Motor strength was full for right deltoids and interossei and 4/5 (less than normal strength) for right bicep, triceps, grip.  Sensory examination shows diminished sensation to light touch at all five digits of the right hand as well as palmar aspect of right hand to wrist.  There was one area of diminished sensation of right triceps at location of scar from injury.  The assessment shows that since his right upper extremity is functional for his needs, he has no progressive weakness of his right upper extremity and no evidence of myelopathy on clinical examination. Surgery was optional and based upon his symptoms. 

At the February 2011 Travel Board hearing, the Veteran testified to numbness in the fingers, loss of strength in his arm, and tingling from his upper arm all the way down to his hand.

Prior to August 23, 2012

The Board finds that prior to August 23, 2012, the maximum rating of 40 percent is not warranted under DC 5305.  The Veteran did not use assistive devices, and his disability did not affect his ability to work as a businessman, manager and glass installer.

Palpation did not show loss of deep facia or muscle substance, or soft flabby muscles in the wound area.  There was also no evidence of muscles that did swell and harden abnormally in contraction.  Test of strength, endurance and coordinated movements compared with the corresponding muscles of the uninjured side did not indicate severe impairment of function.  The Board notes that muscle strength was less than normal; however, they were a 4/5 for the for Muscle Group V and a 3+/5 and 4/5 for Muscle Group VI.  There were no findings of any of the following: no muscle movement, visible muscle movement but no joint movement, or no movement against gravity or no movement against resistance.  Here, the most severe finding of the arm was "less than normal strength." At most, the Veteran complained of weakness.  He was able to lift a maximum of 20 pounds. 

There was also no x-ray evidence of minute multiple scattered foreign bodies indicating intramuscular trauma and explosive effect of the missile.  There was no evidence of adhesion of scar to one of the long bones, scapular, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle.  Further, there was no evidence of diminished muscle excitability to pulsed electrical current in electrodiagnostic tests.  There was also no adaptive contraction of an opposing group of muscles. although the evidence reflected that the bulk of the biceps was decreased to inspection, there was no evidence of atrophy of muscle groups not in track of the missile (particularly of the trapezius and serratus in wounds of the shoulder girdle).  There was also no evidence of induration of atrophy of an entire muscle following simple piercing by a projectile.  

As noted in treatment records, the Veteran was initially treated with surgery after being shot.  No further surgery and physical therapy was required as the Veteran made a fairly good recovery and the Veteran was able to return to service on light duty.  Essentially, the Veteran complained of numbness, weakness and tingling in the right arm.  His grip strength was slightly decreased and the Veteran found himself dropping things.  Further surgery had been considered, but the Veteran had declined, which indicates to the Board that the gunshot wound was not severe. Additionally, the Veteran denied severe pain. The Veteran is competent to report his symptoms and the symptoms he has reported prior to August 23, 2012 do not nearly approximate a rating of 40 percent. 

Even when considering other applicable diagnostic codes of the shoulders, there was no ankylosis of the scapulohumeral articulation to warrant a higher rating under DC 5200.  There was also no medical evidence of limitation of motion to 25 degrees to warrant a maximum rating under DC 5201.  Here, the Veteran did not complain of limitation of motion of the right arm; and the October 2007 VA examination noted the arm was otherwise normal to inspection with the exception of defects noted in the examination report (which the Board notes did not include limitation of motion of the arm).  There is also no evidence of fibrous union of the humerus, non union of the humerus or loss of head of the humerus to warrant 50, 60 or 80 percent ratings, respectively, under DC 5202.  Moreover, DC 5203 for impairment of clavicle or scapula would not provide a higher rating because the maximum available rating is 20 percent. 

The Board has considered whether the Veteran would be entitled to compensation for Muscle Group VI (DC 5306) in addition to his compensation for Muscle Group (DC 5305).  As noted above, the VA examination report noted that the muscle groups involved both the biceps and triceps (i.e. Muscle Groups V and VI).  Under 38 C.F.R. § 4.56, a through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  Thus, the Veteran is entitled to a 10 percent rating under DC 5306, the rating for a moderate disability of Muscle Group VI.  The Board finds that a higher rating is not warranted because the evidence does not reflect that he has a moderately severe injury of Muscle Group VI.  Muscle Group VI involves extension of the elbow.  As noted above, the VA examination reports reflect no limitation of normal range of motion of the right upper extremity of the elbow joint, wrist or other joints distal at the wrist.  The June 2008 VA examination report reflects that upon examination, the bulk of the biceps muscle was decreased to inspection; no such notation was made to the triceps (Muscle Group VI).  The October 2009 VA treatment record reflects motor strength 4/5 (less than normal strength) for right triceps.  There was also one area of diminished sensation of right triceps at location of scar from injury.  The assessment shows that since his right upper extremity is functional for his needs, he has no progressive weakness of his right upper extremity and no evidence of myelopathy on clinical examination. 

In sum, the evidence does not support a separate rating in excess of 10 percent for Muscle Group VI.  Other than the specific notations with regard to the triceps, the Veteran's other manifestations have been adequately considered in the 30 percent rating under DC 5305.  Any higher rating under DC 5306 would constitute impermissible pyramiding.  More than one evaluation for the same symptoms is to be avoided.  38 C.F.R. § 4.14.  While in some cases it is possible for a veteran to have separate and distinct manifestations form the same injury permitting two different disability ratings, the critical element is that none of the symptoms for one condition is duplicative of or overlapping with the symptoms of the other condition. See Esteban v. Brown, 6 Vet. App. 259 (1994).

The Board has considered that the Veteran has a ragged scar.  The evidence reflects that one of his scars is a well healed linear vertical scar which is only slightly disfiguring on the anterior medial aspect of the upper arm, while the other scar is a disfiguring scar on the extensor surface of the right upper arm with evidence of loss of muscle substance along its locus. (See March 1971 VA examination report.)  The disfiguring scar with loss of muscle is compensated in the rating under DC 5305. 

38 C.F.R. § 4.55(e) provides that for compensable muscle group injuries which are in the same anatomical region but do not act on the same joint, the evaluation for the most severely injured muscle group will be increased by one level and used as the combined evaluation for the affected muscle groups.  As noted above, both Muscle Group V and VI act on the elbow; thus, 38 C.F.R. § 4.55(e) is not applicable. 

In the 2014 JMR, it was noted that the Board should discuss the principles of 38 C.F.R. § 4.55(d), which states that the combined evaluations of muscle groups acting upon a single unakylosed joint must be lower than the evaluation for unfavorable ankylosis of that joint, except in the case of muscle groups I and II acting upon the shoulder.  Muscle Groups V and VI affect the elbow, which is rated under DC 5205.  Under DC 5205, unfavorable ankylosis of the major elbow joint warrants a maximum rating of 60 percent.  Thus, the combined rating of 30 percent for Muscle Group V and 10 percent for Muscle VI satisfies 38 C.F.R. § 4.55(d).

Overall, the preponderance of the evidence is against the claim for evaluation in excess of 30 percent for gunshot wound to the right arm prior to August 23, 2012 under DC 5305, and against a claim for an evaluation in excess of 10 percent for gunshot wound to the right arm under DC 5306.  

From August 23, 2012

From August 23, 2012, the Veteran has been awarded the maximum available rating for Muscle Group V under DC 5305 .  Even when considering the remaining diagnostic codes applicable to the shoulder girdle and arm, the maximum available rating (with the exception of Muscle Group IV which has a maximum of 30 percent disabling) is 40 percent.  Thus, entitlement to an increased rating in excess of 40 percent from August 23, 2012 is not warranted. 

The Board has again considered an applicable rating under DC 5306.  The August 23, 2012 VA examination report reflects that Group V (flexor muscles of elbow: biceps, brachialis, brachioradialis-flexion of the elbow) and Group VI (extensor of the muscles of elbow: triceps-extension of elbow) were affected.  The examiner noted ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track.  The examiner also noted that the muscle injuries continued to some impairment of muscle tonus, some loss of muscle substance, flabby muscles in wound area and visible/measurable atrophy.  The Veteran did not have loss of power in Muscle Group VI (although he had some in Muscle Group V.)  The examiner also did not identify weakness, lowered threshold of fatigue, fatigue-pain and impairment of coordination for either muscle group.  He did indicate occasional uncertainty of movement in Muscle Groups V and VI.  Muscle strength testing showed 5/5 (normal strength) in shoulder abduction (Group III), and wrist extension (Group VIII).  There was less than normal strength (4/5) in elbow flexion (Group V), and elbow extension (Group VI). The examiner noted muscle atrophy in Group VI. The Veteran did not use any assistive devices.

The Board notes that when providing the Veteran with a 40 percent rating under DC 5305, the RO , in August 2012, considered that the Veteran had atrophy of muscle Group VI.  To provide the Veteran with a higher rating under DC 5306 for that same atrophy would be impermissible pyramiding.  The record reflects that only Muscle Group VI is atrophied; thus, the Veteran cannot be rated for atrophy under both DC 5305 and 5306.  

The Board finds that the Veteran's symptoms, to include only occasional uncertainty of movement, and some impairment in factors such as extension, muscle tone, muscle substance, and a scar, without fascial defect, without loss of power, without fatigue, and without impairment of coordination are adequately compensated in a 10 percent evaluation. 

The Board has also considered the other diagnostic codes of the arm.  There is no evidence of ankylosis of the scapulohumeral articulation to warrant a maximum rating of 50 percent under DC 5200, or evidence of fibrous union of the humerus, nonunion of the humerus or loss of head of the humerus to warrant 50, 60 or 80 percent ratings, respectively, under DC 5202.  Additionally, DC 5201 for limitation of the arm and DC 5203 for impairment of clavicle or scapula would not provide a higher rating because the maximum ratings are 40 percent and 20 percent, respectively. 

The preponderance of the evidence is against the claim for evaluation in excess of 40 percent for gunshot wound to the right arm from August 23, 2012 under DC 5305, and against a claim for an evaluation in excess of 10 percent for gunshot wound to the right arm under DC 5306.  

The Board has also considered whether the Veteran is entitled to a separate rating for his scars for any period on appeal, but finds that he is not.  The Veteran's scars are adequately considered in the rating criteria for muscle group disabilities.

Extra-schedular Consideration

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extra-schedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See  Thun v. Peake, 22 Vet. App. 111 (2008). 38 C.F.R. § 3.321(b)(1).

The rating criteria for muscle groups allow for them to be rated based on whether the disability is slight, moderate, moderately severe, or severe.  Any criteria which the Veteran could possibly have which are not specifically listed in the rating criteria would be considered under the categories of moderate, moderately severe, or severe.  The Board finds that the rating criteria reasonably allow for consideration of the Veteran's symptoms.   Moreover, and importantly, the evidence does not reflect that the Veteran's disability, has met the second prong of Thun (i.e. marked interference with employment or frequent periods of hospitalization).  The Board determines that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted. 

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple disorders in an exceptional circumstance where the evaluation of the individual entities fails to capture all the service-connected disabilities experienced. The Board finds that this is not the Veteran's situation. All of the pertinent symptoms and manifestations are addressed by the appropriate diagnostic codes. See Mittleider v. West, 11 Vet. App. 181 (1998). Accordingly, this is not a case involving an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple entities.  38 C.F.R. § 4.55 specifically considers the effects of more than one muscle group on a joint.

Total rating for compensation purposes based on individual unemployability (TDIU)

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009), in which the Court held that a claim for a total rating based on individual unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  

The evidence includes a clinical opinion that the Veteran's muscle injuries do not result in an inability to keep up with work requirements.  (See 2012 VA examination report.)  The evidence also reflects that the Veteran retired in 2011 and that he worked in installation and in management for a glass company.  The Board finds that the issue of entitlement to TDIU has not been reasonably raised by the record.

 




	(CONTINUED ON NEXT PAGE)


ORDER

The Board's November 9, 2013 decision which denied entitlement to service connection for hearing loss disability is vacated

Entitlement to service connection for bilateral hearing loss disability is denied.

An increased rating for a gunshot wound to the right arm with carpal tunnel syndrome Muscle Group V, rated as 30 percent disabling prior to August 23, 2012 and rated as 40 percent disabling thereafter is denied.

A separate rating of 10 percent, and no higher, for gunshot wound to the right arm with carpal tunnel syndrome Muscle Group VI is granted, subject to the law and regulations governing the payment of monetary benefits.




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


